USCA1 Opinion

	




       [NOT FOR PUBLICATIONNOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1869                          UNITED STATES,                            Appellee,                                v.                         ROBERT M. BARRY,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Nathaniel M. Gorton, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                     Robert M. Barry on brief pro se.     Donald K. Stern, United States Attorney, and Robert E.Richardson, Assistant U.S. Attorney, on brief for appellee.September 16, 1999                                                                                Per Curiam.  Defendant Robert M. Barry appeals from  the denial of his motion to correct his sentence, filed under  Fed. R. Crim. P. 36.  We have carefully reviewed the record and  the parties' briefs and conclude that the addition of  restitution in the written judgment of conviction was  authorized by Fed. R. Crim. P. 35(c).  See United States v.  Uccio, 917 F.2d 80 (2d Cir. 1990).  Because the district court  had the power to make this correction, there is no error in the  written judgment and defendant is not entitled to its  correction.            The judgment of the district court is affirmed.  See  Local Rule 27.1.